                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

GREG MENGES and SAVITH POEUT,                        MEMORANDUM DECISION AND
                                                     ORDER GRANTING PLAINTIFF
                       Plaintiffs,                   POUET’S MOTION TO DISMISS
                                                     JOHNSON MARK
v.

JOHNSON MARK, LLC and PORTFOLIO
RECOVERY ASSOCIATES
CORPORATION,                                        Case No. 2:19-CV-976 TS-CMR
                       Defendants.                  District Judge Ted Stewart


       This matter is before the Court on Plaintiff Savith Pouet Motion to Dismiss. Pouet seeks

to dismiss his claims against Johnson Mark, LLC with prejudice. Defendant has not responded

to Plaintiff’s Motion and the time for doing so has expired. Prior to Pouet filing his Motion,

Defendant moved for judgment on the pleadings. For the reasons discussed below, the Court

will grant Pouet’s Motion to Dismiss, rendering moot Defendant’s Motion for Judgment on the

Pleadings.

                                       I. BACKGROUND

       Pouet filed suit against Defendant Johnson Mark in state court asserting claims under the

Fair Debt Collection Practices Act (“FDCPA”), the Utah Consumer Sales Practices Act

(“UCSPA”), for unjust enrichment, and intrusion upon seclusion. Defendants removed this

matter to this Court on December 12, 2019. Defendants filed their Answers on December 16,

2019, and then moved for judgment on the pleadings. In response, Pouet filed the instant Motion

to Dismiss.




                                                1
                                          II. DISCUSSION

        Federal Rule of Civil Procedure 41(a)(2) provides that “an action may be dismissed at the

plaintiff’s request only by court order, on terms that the court considers proper.” When

considering such a Motion, “‘the important aspect is whether the opposing party will suffer

prejudice in the light of the valid interests of the parties.’” 1 “Absent ‘legal prejudice’ to the

defendant, the district court normally should grant such a dismissal.” 2

        The parameters of what constitutes “legal prejudice” are not entirely clear, but
        relevant factors the district court should consider include: the opposing party’s
        effort and expense in preparing for trial; excessive delay and lack of diligence on
        the part of the movant; insufficient explanation of the need for a dismissal; and the
        present stage of litigation. Each factor need not be resolved in favor of the moving
        party for dismissal to be appropriate, nor need each factor be resolved in favor of
        the opposing party for denial of the motion to be proper. 3

        “The district court should endeavor to insure substantial justice is accorded to both

parties. A court, therefore, must consider the equities not only facing the defendant, but also

those facing the plaintiff; a court’s refusal to do so is a denial of a full and complete exercise of

judicial discretion.” 4

        Considering these factors, the Court finds that dismissal with prejudice is appropriate.

While the Court acknowledges that Johnson Mark has incurred expense in defending this action,

the remaining factors favor dismissal.




        1
        Clark v. Tansy, 13 F.3d 1407, 1411 (10th Cir. 1993) (quoting Barber v. Gen. Elec. Co.,
648 F.2d 1272, 1275 (10th Cir. 1981)).
        2
         Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir. 1997) (quoting Andes v. Versant
Corp., 788 F.2d 1033, 1036 (4th Cir. 1986)).
        3
            Id. (citation omitted).
        4
            Id. (citation omitted).


                                                   2
                                 III. CONCLUSION

     It is therefore

     ORDERED that Pouet’s Motion to Dismiss (Docket No. 27) is GRANTED. It is further

     ORDERED that Defendants’ Motion for Judgment on the Pleadings (Docket No. 16) is

DENIED AS MOOT.

     DATED this 24th day of March, 2020.

                                       BY THE COURT:



                                       Ted Stewart
                                       United States District Judge




                                           3
